Citation Nr: 9915622	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

This appeal arises from a July 1991 rating decision which 
denied entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected right knee 
disability.  The veteran perfected a timely appeal to the 
Board of Veterans' Appeals (Board) in August 1991.  The 
rating was increased to 20 percent by hearing officer 
decision of June 1992, effective in May 1991, reflecting the 
initial claim for an increased rating.  The veteran's appeal 
has remained active since the initial May 1991 claim. 

This appeal was previously before the Board in May 1997.  At 
that time, the Board held that entitlement to a disability 
rating in excess of 20 percent for right knee disability was 
not warranted.  The veteran perfected a timely appeal of the 
May 1997 decision to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  By order dated in 
January 1998, the Court vacated the Board's May 1997 
decision, in accordance with a Joint Motion for Remand, filed 
by both parties in the case.  The Court did not retain 
jurisdiction over the matter.  

By remand dated in June 1998, the Board returned the appeal 
to the RO for additional evidentiary and procedural 
development.  The case has now been returned to the Board for 
appellate review.


REMAND

Initially, the Board observes that the veteran's claim for 
entitlement to an increased rating is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  His assertion that the 
disability is greater is sufficient to make the claim 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

As noted above, the Court vacated the Board's previous 
decision because of several defects in the Board's decision.  
An analysis and explanation pertaining to the effect of 
weakened movement, excess fatigability, incoordination, pain 
on movement, or flare-ups resulting from the service-
connected right knee disability upon the veteran's level of 
impairment was required by the Court.  Further exploration as 
to whether a separate rating based upon right knee arthritis 
was required as well.  In the joint motion for remand, both 
parties made reference to various precedential Court cases, 
including Johnson v. Brown, 9 Vet. App. 7 (1996); Arnesen v. 
Brown, 8 Vet. App. 432 (1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Allday v. Brown, 7 Vet. App. 517 (1995); and 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board then remanded the veteran's appeal to obtain recent 
treatment records, a VA examination to determine the extent 
and severity of the veteran's service-connected right knee 
disability, and for readjudication of the appeal in light of 
the holding set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A review of the veteran's claims file reveals that 
the RO obtained medical records reflecting emergency right 
knee treatment at Tripler Air Force Base and VA treatment 
records reflecting treatment provided between 1996 and August 
of 1998.  Additionally, two VA examinations were conducted, a 
rating decision was promulgated in August 1997 and a 
supplemental statement of the case was issued in December 
1998.  However, upon review of the record on appeal, the 
Board is of the opinion that deficiencies in the requested 
development prevent adequate appellate review.

During a May 1996 hearing on appeal, the veteran testified 
that he receives treatment for right knee complaints solely 
from the VA.  He has visited the Tripler Air Force Base 
emergency room for treatment of pain upon several occasions, 
however.  Reports reflecting this treatment appear to be 
contained in the record.  There is no indication that he has 
sought any private medical treatment for his right knee.  A 
review of the VA treatment reports indicates that in April 
1998, the veteran was to obtain a referral to see a VA 
orthopedic specialist for right knee complaints.  According 
to a notation by a nurse in an August 1998 treatment report, 
the veteran's chronic right knee pain had become worse and he 
was to see the geriatric consultant that day.  Subsequent to 
that notation, there are notes made by an examining 
physician; however, it is not clear if this is the geriatric 
consultant or he had still another examination.  The claims 
file does not contain reports reflecting either an orthopedic 
consultation pertaining to the right knee or a geriatric 
consultation.  

Of course, from a practical standpoint, it would be 
unreasonable to expect that every treatment record up to the 
present date would be included in the claims file, but as 
these two records would appear to be particularly relevant, 
as they likely reflect expert description and evaluation of 
the veteran's right knee disability, the Board is of the 
opinion that obtaining them along with other recent treatment 
records is required to fully satisfy the VA's duty to assist 
the veteran in developing his claim.  "The duty [to assist] 
is heightened when the putative records are in the control of 
a governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Furthermore, any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, 
prior to further review of the veteran's appeal, these 
medical records must be obtained for inclusion in the claims 
file.  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

A review of the two recent VA examination reports and the 
RO's correspondence with the VA Medical Center about the 
examinations reveals valiant efforts on the part of the RO to 
comply with the detailed instructions contained in the 
Board's prior remand.  Together the two reports provide some 
description of the veteran's symptoms according to his own 
report.  Both examiners provided clear and unequivocal 
responses to the question regarding what portion of the 
veteran's overall right knee symptomatology was related to 
the service-connected disability, explaining that all of his 
currently-shown right knee disability was directly related to 
the original surgery in service.  Range of motion 
measurements were provided along with interpretation of X-ray 
findings.  Commentary about right knee instability was 
provided as well.  However, neither report adequately 
addresses the Board's previous concerns regarding the degree 
to which right knee pain could limit functional ability, 
including during flare-ups or upon repeated use.  There is no 
discussion of incoordination, weakened movement, or excess 
fatigability, as requested in the previous remand.  

If the report of an examination is inadequate as a basis for 
evaluation, that rating agency may request a supplementary 
report from the examiner giving further details as to the 
limitations of the disabled person's ordinary activity 
imposed by the disease, injury, or residual condition for 
which service connection is in effect.  38 C.F.R. § 4.70.  

The Board observes that the veteran's representative 
addressed the adequacy of the examination reports in written 
argument before the Board.  The representative acknowledged 
that the examination reports were not fully responsive to the 
questions asked in the remand, but argued that the 
examination reports could be supplemented with information 
contained in the VA outpatient treatment reports, to allow 
for a comprehensive adjudication of the veteran's appeal.  
Although the Board respects the representative's sensitivity 
to concerns of judicial and administrative economy and 
efficiency, we are unable to ascertain adequate information 
in the recent outpatient treatment reports addressing the 
concerns discussed above. Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Furthermore, the RO is required to fully complete the 
development ordered by the Board.  Stegall v. West, 11 Vet. 
App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  Thus, another remand is required.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The RO should forward the veteran's 
claims file, including all records obtained 
pursuant to the above request, to the 
examiner who conducted the most recent VA 
examination, if he is available, or to a 
suitable orthopedic specialist, if not.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected right knee 
disability result in weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the knee 
disabilities; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the knee 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the knee disabilities.  In this regard, 
any impairment arising from the post-
surgical scars in the knee area should be 
described.  In addition, the examiner 
should carefully elicit all of the 
veteran's subjective complaints 
concerning the knee and offer opinions as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  The 
examiner should also offer an opinion as 
to the extent of any increased functional 
loss due to pain on increased use of the 
knees or during any flare-up of the knee 
disabilities, expressed, if possible, in 
additional degrees of loss of range of 
motion.  If not possible, the reason(s) 
therefor should be explained as well.  
The complete rationale for all opinions 
expressed should be fully explained.

If the examiner deems that another 
clinical examination of the veteran would 
be helpful or necessary to answer the 
questions raised above, such an 
examination, to include all tests and 
studies deemed helpful by the examiner, 
should be scheduled.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


